Case 2:15-cr-00168-MRH Document 1000-1 Filed 08/02/19 Page 1 of 1

*paAsasal SIUBW [IV 'SL0Z 490390 [ODd1IAlVS J23SOd "S'N) © Alda ‘BJESas 40} JOU S! BuiBeyxoed sys ‘Me} [PIBPAj JO UONRIOIA B Bq ABW SsNsipW
“S]UDUWGIYS gEW AION Bujpuas ul asn J0j Ajajos papiAodd si pue gB1Asas JEISO “Sf 8Y3 JO Ayladodd au] s! GuBeyoed siyt

“SQi pv SI 4UBiam Wunwjxew au43 ‘syuawdiys |eUo!}}eUsa3UY 10-4 “SQ} OZ S| 34YHJom wnwyxelWw ayy ‘sjuawdiys JIysaWog 2

 

   

aye Tg

dNidid/WOO"Sasn Z/L GX 2/b:Zb :GO yLOO00I

: best td oastai a,
an - asooy prod 2 50 csv ‘pounbau aq Aew |<

. . } . , “Gly BINPAYIS OL . swojsno e ‘Ayjeuoieuii
2-2 UESIG Sapys PAu) 4747 | -euuo
; Ss 7 - #79
“eoueunsu! jeuoy

 

 

-OL “suoleunsé

Jofew Auew 0} papnjou! ,.5t
#Powloods Al

ooLe-6 Lzst Vd ‘HOUNESLLd: T
; ‘SAV GNZ 0S6
We ALNNOS ANSHOITIV.

13 by bet yp YaaWAN GOd:'e Soa
sane, Pepa HNN

Dok Ponte teen cee feel

 

 

 

Sai vn See © “ADIANIS TVLSOd

    

 

SALVLS GALINN

   

ONE RT ee Se

 

 

 
  
